In a proceeding, inter alia, to invalidate petitions designating re*937spondent Virginia D. Daley as a candidate in the Democratic Party primary election to be held on September 11, 1979 for the public office of member of the Town Board, Town of Poughkeepsie, 2d Ward, the appeal is from a judgment of the Supreme Court, Dutchess County, dated August 20, 1979, which, after a hearing, (1) dismissed the proceeding and (2) directed the Commissioners of Election to place the name of Virginia D. Daley on the ballot. Judgment affirmed, without costs or disbursements. It should be noted that the absence of a transcript makes it extremely difficult for this court to determine whether petitioners have met their burden of proof. Mollen, P. J., O’Connor, Shapiro and Gibbons, JJ., concur.